Title: To George Washington from “a Sailor”, 25 June 1790
From: “A Sailor”
To: Washington, George

 

Sir
George Town [Md.] 25th June 1790.

Of all the different classes of People in this Country Our New Constitution and subsequent laws has provided for the encouragement of all but Sailors, why those people Should be Neglected I cannot Conceive, they certainly are Necessary to every commercial Country, and ought to meet the Patronage of the Government, Our Harbours are crouded with foreign Ships, to carry our produce to Market, and our own Ships are commanded by foreigners there is more than two thirds of the commanders of Ships from this Country foreigners, some of Whom even refuse to do what is Necessary for their being allowed to clear out their Ships themselves, but are under the Necessity of telling their Mates do it for them, this I conceive to be a most Scandalous imposition on Americans and Worthy the Attention of your Excellency, it is well known by all Americans that were they by any Accident to be turned or left on shore in England they would Starve before they could obtain a Birth before the Mast in any British Ship (altho equal in point of Seamanship to any Sailors,) While those people take the bread out of our Mouths, and the⟨n⟩ execrate the Country Which has afforded them an asylum and given them that encouragement they neither need or deserve in their own Country.
I Wish also to observe to your Excellency that I commanded a Ship of 227 Tons Burthen Which for one Voyage to london paid th⟨e⟩ enormous sum of £40 sterling for lights altho ⟨illegible⟩ saw more than two, We have no Tax on British Ships equal to this, By a British Act of Parliament an American Ship is not entitled to an entry in any port in Great Britain unless her Command & ⅔ of her Crew are Americans, this Act I conceive ought to have been passed by our legislature, it is evident the British meant to cramp our trade by it, tho if Such a law Was Strictly enforced it would be attended With immense advantages to American Navigators, Who are now Starveing for Want of Bread While those people Who a few years back would have cut our throats are laughing at our credulity, I am pretty certain two thirds of our produce are Shipped from the Southern States in British Bottoms While our Ships always return from England

empty and meet with difficulty to procure a frieght even in this Country, People Who are bread to the sea must look to the sea alone for Support, they are incapable of any thing else, and I venture to pronounce no other profession on earth is attend with half the danger and labour as one Who gets his Bread by that profession[.] I humbly request your Excellency to recommend it to Congress to do something in our behalf, hopeing for Your Excellency’s pardon for my Presumption I remain Yr Excellencys devoted Servant

a sailor

